Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the reply filed on 3/7/2022.Claims 1-9 are allowed. 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes 
And/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims
In claim 1, lines 8-9, “the least one rechargeable battery” has been changed to -- the at least one rechargeable battery - -.
Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-9 are allowed because the prior art does not teach or suggest a drive control apparatus configured to control a drive system mounted in a vehicle in the manner as recited in the claims. The drive system including a power generator, at least one rechargeable battery, and a plurality of accessories powered by electrical power supplied from either or both of the least one rechargeable battery and the power generator.  The apparatus having, among other limitations, the following features in independent claim 1:
A selector configured to select the power generator as a power source for the plurality of accessories in preference to the at least one rechargeable battery whenever the power generator is generating power; and
A power controller configured to, if generated power by the power generator exceeds power consumption of the plurality of accessories, increase the power consumption of the
plurality of accessories.

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance". 
Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attemptsto reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang canbe reached on 571-272-7483. The fax number for the organization where this application orproceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status informationfor unpublished applications is available through Private PAIR only. For more informationabout the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on accessto the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 

	/PAUL DINH/            Primary Examiner, Art Unit 2851